                               Case 5:19-cv-02082-LHK Document 97 Filed 01/24/20 Page 1 of 3



                        1   DENISE M. MINGRONE (STATE BAR NO. 135224)
                            dmingrone@orrick.com
                        2   ROBERT L. URIARTE (STATE BAR NO. 258274)
                            ORRICK, HERRINGTON & SUTCLIFFE LLP
                        3   1000 Marsh Road
                            Menlo Park, CA 94025-1015
                        4   Telephone:   +1 650 614 7400
                            Facsimile:   +1 650 614 7401
                        5

                        6   Attorneys for Plaintiff
                            SYNOPSYS, INC.
                        7

                        8                      IN THE UNITED STATES DISTRICT COURT
                        9                         NORTHERN DISTRICT OF CALIFORNIA
                       10

                       11   SYNOPSYS, INC.,                          Case No. 5:19-cv-2082-LHK
                       12                       Plaintiff,
                       13           v.                               STIPULATED REQUEST FOR
                                                                     DISMISSAL AND [PROPOSED]
                       14   INNOGRIT CORP., a Delaware corporation   ORDER
                            and DOES 1-10, inclusive,
                       15
                                                Defendants.
                       16

                       17   INNOGRIT CORP, a Delaware Corporation,
                       18                       Counterclaimant,
                       19            v.
                       20   SYNOPSYS, INC. and SYNOPSYS
                            INTERNATIONAL, LTD.,
                       21
                                                Counterdefendants.
                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                             STIPULATED REQUEST FOR
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                         DISMISSAL AND [PROPOSED] ORDER
     SILICON VALLEY                                                                       5:19-CV-2082-LHK
                                  Case 5:19-cv-02082-LHK Document 97 Filed 01/24/20 Page 2 of 3



                        1           Plaintiff Synopsys, Inc. (“Synopsys”) and Defendant InnoGrit, Corp. (“InnoGrit”)
                        2   (together, the “Parties”), by and through their respective counsel hereby stipulate and agree as
                        3   follows:
                        4           WHEREAS Plaintiff Synopsys, Inc. (“Plaintiff”) and Defendant InnoGrit, Corp.
                        5   (“Defendant”) are parties to a civil action entitled Synopsys, Inc. v. InnoGrit Corp., et al., in the
                        6   United States District Court for the Northern District of California, Case No. 5:19-cv-2082-LHK
                        7   (the “Litigation”);
                        8           WHEREAS Plaintiff has alleged that the Defendant violated the Digital Millennium
                        9   Copyright Act (“DMCA”) and Defendant denies these allegations and has filed counterclaims
                       10   against Synopsys, Inc. and an unserved third party, Synopsys International Limited, Inc. (“SIL”);
                       11   and
                       12           NOW THEREFORE, in consideration of the foregoing and in consideration of the
                       13   payments, promises and mutual undertakings set forth herein and in the Parties’ Confidential
                       14   Settlement Agreement (“Agreement”) executed by Plaintiff and Defendant and incorporated
                       15   herein by this reference, the sufficiency of which is hereby acknowledged, the parties hereby
                       16   stipulate and agree as follows:
                       17           1.      Defendant InnoGrit, including its employees, as well as its agents, contractors
                       18           and consultants when such agents, contractors and consultants are using Synopsys
                                    applications for use in InnoGrit’s business, agree that they are permanently restrained
                       19           and enjoined from accessing, using, modifying, distributing or selling any Synopsys
                                    applications or any electronic files associated with the use of or access to any Synopsys
                       20           applications, including but not limited to license key files, without a valid license issued
                                    from Synopsys. Innogrit agrees that this provision specifically prohibits its employees,
                       21           as well as its agents, contractors and consultants when such agents, contractors and
                       22           consultants are using Synopsys applications for use in InnoGrit’s business, from altering
                                    identifying information on their license server computers including but not limited to
                       23           altering the unique identifier known as the “Host ID” which InnoGrit provides to
                                    Synopsys to enable InnoGrit to run Synopsys’ license sever. InnoGrit, including its
                       24           employees, and agents, contractors and consultants who are using Synopsys applications
                                    for use in InnoGrit’s business, agree that they may use or access Synopsys applications
                       25
                                    only with a valid license issued by Synopsys and only in the quantity by those licenses.
                       26
                                    2.      This Court shall retain jurisdiction of this matter to enforce the terms of the
                       27           Agreement without the necessity of any party’s filing a separate lawsuit to do so. In any
                                    contest over an alleged violation of this Agreement, the prevailing party shall recover its
                       28           reasonable attorneys’ fees and costs.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                   STIPULATED REQUEST FOR
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                             -1-            DISMISSAL AND [PROPOSED] ORDER
                                                                                                             5:19-CV-2082-LHK
                               Case 5:19-cv-02082-LHK Document 97 Filed 01/24/20 Page 3 of 3



                        1          3.     All claims and counterclaims filed herein against all named parties are hereby
                                   dismissed with prejudice. Each party shall bear its own fees and costs.
                        2

                        3

                        4    Dated: January 24, 2020                     ORRICK, HERRINGTON & SUTCLIFFE LLP

                        5
                                                                         By:               /s/ Denise Mingrone
                        6                                                                 DENISE MINGRONE
                        7                                                        Attorneys for Plaintiff, SYNOPSYS, INC.
                        8

                        9    Dated: January 24, 2020                     WHITE & CASE LLP

                       10
                                                                         By:               /s/ Jeremy Elman
                       11
                                                                                           JEREMY ELMAN
                       12
                                                                               Attorneys for Defendant, INNOGRIT, CORP.
                       13

                       14                                 CIVIL L.R. 5-1 ATTESTATION
                                   Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Denise Mingrone, attest that
                       15
                            concurrence in the filing of this document has been obtained by counsel for Defendant
                       16
                            InnoGrit, Corp.
                       17

                       18    Dated: January 24, 2020

                       19
                                                                         By:              /s/ Denise Mingrone
                       20                                                                 DENISE MINGRONE

                       21

                       22                 PURSUANT TO THE STIPULATION, IT IS SO ORDERED.

                       23
                            Dated: ______________
                       24

                       25                                              ______________________________________
                                                                        Honorable Lucy H. Koh
                       26                                               United States District Court Judge

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                STIPULATED REQUEST FOR
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                           -2-           DISMISSAL AND [PROPOSED] ORDER
                                                                                                          5:19-CV-2082-LHK
